NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                       2009-5073


            RICHARD P. COOK, SHIRLEY A. COOK, DEBORAH CANTRUP,
               KELLY ARMSTRONG and COPAR PUMICE COMPANY,

                                                      Plaintiffs-Appellants,

                                           v.

                                   UNITED STATES,

                                                      Defendant-Appellee.


        Joseph E. Manges, Comeau, Maldegen, Templeman & Indall, LLP, of Santa Fe,
New Mexico, argued for plaintiffs-appellants.

         Matthew H. Solomson, Trial Attorney, Commercial Litigation Branch, Civil
  Division, United States Department of Justice, of Washington, DC, argued for
  defendant-appellee. With him on the brief were Tony West, Assistant Attorney General,
  Jeanne E. Davidson, Director, and Mark A. Melnick, Assistant Director.

  Appealed from: United States Court of Federal Claims

  Senior Judge Eric G. Bruggink
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-5073



          RICHARD P. COOK, SHIRLEY A. COOK, DEBORAH CANTRUP,
             KELLY ARMSTRONG and COPAR PUMICE COMPANY,

                                                          Plaintiffs-Appellants,

                                         v.

                                 UNITED STATES,


                                                          Defendant-Appellee.




                                  Judgment

ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           08-CV-337

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, CLEVENGER, and MOORE, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED March 8, 2010                       /s/Jan Horbaly
                                         Jan Horbaly, Clerk